Title: To James Madison from John Leonard, 3 July 1809 (Abstract)
From: Leonard, John
To: Madison, James


3 July 1809, Barcelona. Has forwarded “the list of arrivals up to June 1808,” but “since then ⟨no⟩ American Vessel has come into this Port.” Mentions a desire to move his residence to Tarragona. Sends Mr. Tyler, formerly his acting vice-consul, to serve as consul in the ports within Leonard’s district in his absence. Observes that Mr. Brent has been “very unfortunate in ⟨spe⟩culating in Colonial produce” and is also in financial debt to him. Regrets that Brent “has form’d an intimacy with on⟨e⟩ Thorndike my Enemy & a man of bad C⟨haracter & p⟩rinciples who has defrauded me of considerable ⟨p⟩roperty by the most base means.” Reports that Thorndike and William Goodwin have taken from the notary’s office copies of protests and answers, made in 1807, regarding the cargoes of the vessels Patty, Adamant, and Rachel. Notes Thorndike’s “in⟨ce⟩ssant dishonorable attempts to represent ⟨me⟩ in false colours … for which purpose ⟨he⟩ neither Spares money or pains.” Leonard is prompted, as a precautionary measure, to “forward an other Sett of Copies transl⟨ated⟩ of said papers & answers,” which will demonstrate that his conduct has been “irr⟨eproch⟩able.” Reminds JM of his seven years of faithful service as consul and his desire not to be “conside⟨r’d in a light contrary to the truth⟩.”
